Citation Nr: 1141289	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  09-22 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for glioblastoma multiforme, status post resection by left craniotomy and radiotherapy, for purposes of accrued benefits.  

2.  Entitlement to service connection for the cause of the Veteran's death.

3.  Entitlement to death pension benefits.  


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman



ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from January 1999 to November 1999.  He also served in the Puerto Rico Air National Guard (PRANG).  He died in February 2008.  The appellant is the Veteran's surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2007 and May 2008 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  Notices of disagreement were received in December 2007 and July 2008, a statement of the case was issued in March 2009, and a substantive appeal was received in June 2009.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's service treatment records fail to reflect that he was diagnosed or treated for any brain tumors (glioblastoma multiforme) during active duty.  However, subsequent to his active duty service, the Veteran served in the Puerto Rico Air National Guard (PRANG) with the 140th Air Defense Squadron.  A July 6, 2006 Special Order commanded all members of the PRANG to attend Unit Training Assemblies (UTAs).  

A November 2006 Medical Report states that on November 5, 2006, the Veteran was attending his UTA when he lost consciousness and fell to the floor.  Witnesses stated that his muscles appeared locked up, blood was coming out of his mouth, and that his pupils were dilated.  He was taken to a VA Hospital where he was diagnosed with a left frontal tumor, probable glioblastoma multiforme.  He underwent a left fronto-parietal craniotomy.  

The November 2006 Medical Report states that the Veteran was on inactive duty training; but that the injury is considered to have been incurred in the line of duty.  

The Veteran underwent a July 2007 VA medical examination in which the examiner opined that it is at least as likely as not that the Veteran's glioblastoma multiforme was related to service.  The examiner's rationale was that the Veteran worked continuously for nine years in the Air Force radar installation; and that microwaves and other radiation "could be a causative factor for this type of lesion."  

The Veteran's death certificate reveals that the Veteran died in February 2008.  The immediate cause of death was listed as intracerebral cancer (glioblastoma).  

The Board finds that the July 2007 medical examination report is inadequate in that the rationale appears to be based on an inaccurate history.  It appears that the examiner was under the impression that the Veteran spent nine years on active duty in the Air Force.  In fact, the Veteran's active duty service lasted for ten months.  Moreover, the Board notes that the examiner's opinion (that it is at least as likely as not that the Veteran's glioblastoma multiforme was related to service) is somewhat tainted by the fact that he then stated that the microwaves and other radiation "could be" a causative factor.  The Board notes that a mere possibility of an etiological relationship between the Veteran's fatal diseases and service is analogous to the term "may or may not" and is hence too speculative to form a basis upon which service connection may be established.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

Consequently, the Board finds that a VA opinion is warranted to determine whether it is as likely as not that the Veteran's glioblastoma multiforme began during or is causally related to the Veteran's active duty service.  The Board notes that the examiner of records should differentiate between the Veteran's active service, active duty training, and inactive duty training.  The Board notes that the Veteran's DD Form 214 regarding his active duty service (January 1999 to November 1999) reflects that he was a Ground Aerospace Radar Apprentice for 8 months.

To aid the examiner, the Board finds that the Veteran's service personnel records must be obtained so that the examiner can determine at what times the Veteran was on active duty training and what times he was on inactive duty training.  Moreover, the personnel records will help the examiner determine the Veteran's job description during each period of service.   

Finally, the Board notes that the claims file contains an April 2007 award letter from the Social Security Administration (SSA); but that the claims file does not contain the medical records upon which the determination was based.  Since the precise nature of the Veteran's medical history may be relevant in the present case, the Veteran's SSA records should be obtained.  VA has a duty to obtain Social Security Administration (SSA) records when they may be relevant and VA has actual notice that the Veteran is receiving SSA benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should contact the Adjutant General of Puerto Rico (or other appropriate agency) in order to obtain the Veteran's compete personnel records.  

2.  The RO should contact the Social Security Administration (SSA) and obtain and associate with the claims file copies of the Veteran's records regarding 
SSA benefits, including any SSA administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based. 
  
3.  The RO should send the personnel records, as well as the remainder of the claims file, to a VA medical examiner for the purpose of obtaining an opinion as to whether it is at least as likely as not (a 50 percent or more likelihood) that that the Veteran's glioblastoma multiforme began during or is causally linked to any incident of active duty service or active duty training (as opposed to inactive duty training).  The claims file must be made available to the examiner for review in connection with the examination.  

The examiner is also requested to provide a rationale for any opinion expressed that includes a discussion of the in-service findings.  

4.  After completion of the above, the RO should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the RO should furnish the appellant and her representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



